Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on March 25, 2020.

Claims 1-20 are pending.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (U.S. Pub. No. 2013/0095460).

With respect to claims 1 and 11, Bishop teaches 
interpret communicative behaviors of a user in a real world to determine individual meanings of messages conveyed by the communicative behaviors, wherein the interpretation is based on individual communication structures of individual communicative behaviors, associations between the individual communicative behaviors and individual meanings (abstract, [0015] interpret a meaning of a gesture performed by, or speech uttered by, the at least one human.  The method may include receiving data indicating a known relationship between the user and the at least one human (e.g. friend or foe status based on previous interactions) to interpret a meaning of a gesture performed by, or speech uttered by, the at least one human), and 
associations between individual combinations of communicative behaviors and different individual meanings, the individual communication structures being classified by structure types ([0060] information regarding the associate, e.g. by the speech, facial and dialogue affect data), 
the structure types including a verbal type communication structure and a non-verbal type communication structure ([0018] content of speech uttered by the human; 
a first association between a first communicative behavior of the verbal type communication structure and a first meaning ([0013] detecting voice prosody of speech uttered by the at least one human and generating action-meaning relating to the voice prosody); and 
a second association between a combination, the combination including a second communicative behavior of the non-verbal type communication structure ([0015] data to interpret a meaning of a gesture performed by) and the first communicative behavior of the verbal type communication structure, and a second meaning ([0015] data to interpret a meaning of a gesture performed by, or speech uttered by, the at least one human.  receiving data indicating a known relationship between the user and the at least one human (e.g. friend or foe status based on previous interactions).  The step of decoding the action data may use the relationship data to interpret a meaning of a gesture performed by, or speech uttered by, the at least one human).
 
With respect to claims 3 and 13, Bishop teaches determine the individual communication structures of the individual communicative behaviors ([0041] Referring to FIG. 1, a user 100 is shown carrying a portable device 102).



With respect to claims 5 and 15, Bishop teaches to identify the individual communicative behaviors as a communication of a sound, a communication of a movement, a communication of a biological marker, or a combination thereof ([0015] data to interpret a meaning of a gesture performed by, speech uttered).

With respect to claims 6 and 16, Bishop teaches individual communication structures are determined as a tone, a gesture, a physiological response, or a combination thereof; the tone is one or both of the verbal type communication structure or the non-verbal type communication structure; the gesture is one or both of the verbal type communication structure or the non-verbal type communication structure; and the physiological response is of the non-verbal type communication structure ([0015] data to interpret a meaning of a gesture performed by, speech uttered).

With respect to claims 7 and 17, Bishop teaches  communication of the sound is determined as one or both of the tone of the verbal type communication structure or the tone of the non-verbal type communication structure; the communication of the movement is determined as one or both of the gesture of the verbal type communication structure or the gesture of the non-verbal type communication structure; and the communication of the biological marker is determined as the physiological response of 

With respect to claims 8 and 18, Bishop teaches  obtain output signals from one or more sensors, the output signals conveying user behavior information, the user behavior information representing the communicative behaviors of the user in the real world; and wherein the user behavior information includes visual information, audio information, biometric information, or a combination thereof, the visual information defining visual content including one or more depictions of a user, the audio information defining audio content including one or more utterances from the user, and the biometric information including one or more biometric readings of the user (([0060] information regarding the associate, e.g. by the speech, facial and dialogue affect data).

With respect to claims 9 and 19, Bishop teaches determine individual responsive communications that are responsive to the individual meanings of the messages ([0009] The action data may include audio and/or visual data.  For example, the action data may include video (typically including audio) data showing the at least one human performing the at least one action).

With respect to claims 10 and 20, Bishop teaches control an Al assistant to effectuate communication of the individual responsive communications ([0009] The action data may include audio and/or visual data.  For example, the action data may .




Allowable Subject Matter

Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163